SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of said District Court be and it hereby is AFFIRMED.
Plaintiff pro se Roy Commer timely appeals from an order entered by the District Court on November 15, 2001 that denied his motion for a preliminary injunction (“the motion”). For substantially the reasons stated in Judge Sweet’s comprehensive and well-reasoned opinion, see Commer v. McEntee, 121 F.Supp.2d 388 (S.D.N.Y.2000), we hold that the District Court did not abuse its discretion in denying the motion. See generally Zervos v. Verizon, 252 F.3d 163, 167 (2d Cir.2001) (“we review a district court’s decision on a motion for preliminary injunction for abuse *22of discretion”). Accordingly, the order is AFFIRMED.